                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DEANDRE DAVIS,                                  )
 #K79658,                                        )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )   Case No. íFY–00892íNJR
                                                 )
 WARDEN THOMPSON,                                )
 P. MYERS,                                       )
 C. BROWN,                                       )
 LT. FRANK, and                                  )
 DR. LANE,                                       )
                                                 )
                Defendants.                      )


                              MEMORANDUM AND ORDER

ROSENTENGEL, Chief Judge:

       Plaintiff commenced this action by filing a Complaint pursuant to 42 U.S.C. § 1983 for the

inadequate medical care of his ulcerative colitis and hernia that he received while at Pinckneyville

Correctional Center. (Doc. 1). Plaintiff also clams he was sexually assaulted by Pinckneyville

Medical Director, Dr. Myers, and continued to be treated by Dr. Myers against his objections.

Along with his Complaint, Plaintiff filed a Motion for Temporary Restraining Order and

Preliminary Injunction (Doc. 3), seeking to be transferred from Pinckneyville to an institution

where he will be safe and receive adequate medical treatment. (Doc. 3, p. 2).

       In a Merit Review Order issued pursuant to 28 U.S.C. § 1915A, the Court denied Plaintiff’s

Motion for Temporary Restraining Order, and then directed Defendants to respond to his request

for a preliminary injunction. (Doc. 5, p. 13, Doc. 6). Defendants filed responses (Docs. 18, 24);

however, on September 16 and 19, 2019, Plaintiff notified the Court that he had been transferred



                                                 1
to Lawrence Correctional Center. (Docs. 22, 23).

       Because Plaintiff has obtained the relief sought in his motion, the Court finds that the issue

is now moot. As such, the Court DENIES Plaintiff’s request for injunctive relief. Higgason v.

Farley, 83 F.3d 807, 811 (7th Cir. 1996) (a prisoner’s request for injunctive relief is rendered moot

by his transfer to another prison); Koger v. Bryan, 523 F.3d 789, 804 (7th Cir. 2008).

       IT IS SO ORDERED.

       DATED: October 1, 2019

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 2
